IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                           Assigned on Briefs January 10, 2001

        MADGE KIRKHAM FELL, ET AL. v. GLORIA RAMBO, ET AL.

                    Appeal from the Chancery Court for Marshall County
                             No. 9147  Lee Russell, Chancellor



                      No. M2000-02100-COA-R3-CV - Filed June 1, 2001


This case is before the Court on appeal from the action of the trial judge in overruling a Rule 60.02
Motion for Relief From a Final Judgment. Non-jury trial on the merits of the case resulted in a
judgment of the trial court finding no lack of capacity of Nannie Bell Crockett and no undue
influence exerted upon her. That same final judgment held that Plaintiffs, as remaindermen, under
the will of John E. Crockett, received at the death of Nannie Bell Crockett, the remaining proceeds
from the sale of a farm during her lifetime, which farm had been willed to her for life by her
husband, John E. Crockett, with unlimited power of disposition. On appeal, this Court reversed the
judgment of the trial court, finding that the pre-1981 version of Tennessee Code Annotated section
66-1-106 (1993) applied to the case, and that the sale of the farm by the life tenant with unlimited
power of disposition, terminated the interest of the remaindermen, and that the remaindermen were
not entitled to the proceeds of the sale of the farm still remaining in the possession of Nannie Bell
Crockett at the time of her death. This judgment is now final and is reported in Fell v. Rambo, 36
S.W.2d 837 (Tenn. Ct. App. 2000). On remand, the trial court denied the Rule 60.02 motion in issue
on this appeal and we affirm the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S., and
PATRICA J. COTTRELL , J., joined.

Kevin S. Key, Nashville, Tennessee, for the appellants, Madge Kirkham Fell, Betty Kirkham
Bowland, Margaret Sanford Mullens, and Bernice Kirkham Bowers.

Barry B. White and Robert O. Binkley, Lewisburg, Tennessee, for the appellees, Gloria Rambo, and
the Estate of Nannie Bell Crockett.
                                        MEMORANDUM OPINION1

        In the opinion of this Court rendered May 5, 2000, we held that the pre-1981 version of
Tennessee Code Annotated section 66-1-106 applied in the case and that pursuant to Hobbs v.
Wilson, 614 S.W.2d 328 (Tenn. 1980), the sale by the life tenant, Nannie Bell Crockett, of the farm
in issue, terminated all interests of the remaindermen, either in the farm or the proceeds realized
from the sale of the farm, Mrs. Crockett having received under the will of her husband a life tenancy
in the farm with an unlimited power of disposition.

        While this case was pending before this Court, Plaintiffs filed the Rule 60.02 motion in the
trial court which declined to rule on such until the mandate issued on the pending appeal. T.R.A.P.
Rule 11 application for appeal to the Tennessee Supreme Court of the May 5, 2000 opinion of this
Court was denied on January 12, 2001 and mandate issued to the trial court on January 31, 2001.
This Court, having been made aware of the filing in the court below of the T.R.C.P. 60.02 motion,
stated in the May 5, 2000 opinion: “We remand the case to the trial court for further proceedings
regarding the remaindermen’s Tenn. R. Civ. P. 60.02 motion and any other appropriate matter.” 36
S.W.3d 837, 854 (Tenn. Ct. App. 2000).

         The Rule 60.02 motion asserted various acts by Mrs. Rambo, including forging of
instruments and misrepresentations as to the amount of interest collected on the proceeds from the
sale of the Crockett farm. In the disposition of the trial court overruling this Rule 60.02 motion, it
is said:

         It is the finding of the court that on the 5th day of May 2000, the Court of Appeals
         ruled that the pre-1981 version of Tennessee Code Annotated section 66-1-106
         should apply to this case, and Plaintiffs have no standing to inherit property under the
         will of Nannie Bell Crockett. Therefore, the court finds that none of the documents
         set out in the Plaintiff’s Rule 60.02 motion other than those relating to the sale of the
         Crockett farm to Preston Ingram could be relevant to this case. The court further
         finds that the Plaintiffs’ own experts have determined that the documents relating to
         the closing and sale of the Crockett farm bear the unquestioned signature of Nannie
         Bell Crockett. Based on these findings of fact.

         It is therefore ordered, adjudged and decreed that Defendant’s motion to dismiss
         Plaintiffs’ Rule 60.02 motion is hereby granted and Plaintiff’s motion for relief from
         final order and motion for continuance are hereby overruled.


         1

Court of Appeals Rule 10(b):
                  The Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or mod ify the actions of the trial court by memorandum opinion when a formal opinion would have
         no precedential value. When a case is decided by memorandum opinion, it shall be designated
         "MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any
         reason in a su bsequen t unrelated ca se.

                                                         -2-
        Thus, the T.R.C.P. Rule 60.02 motion is without merit for two reasons: (1) none of the
assertions in the motion attack the validity of the sale of the Crockett farm by Nannie Bell Crockett
to Preston Ingram. (2) The holding of this Court that the pre-1981 version of T.C.A. 66-1-106 is
applicable establishes that the remaindermen have no interest in the farm and no interest in the
proceeds from the sale of the farm and therefore are without standing to further pursue this case.

      The action of the trial court in overruling the T.R.C.P. Rule 60.02 motion of the
remaindermen is in all respects affirmed and costs of the appeal are assessed against Appellants.



                                                      ___________________________________
                                                      WILLIAM B. CAIN, JUDGE




                                                -3-